Order filed September 9, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-05-01246-CV
                                   ____________

   WOODY K. LESIKAR, INDIVIDUALLY AND AS TRUSTEE OF THE
      WOODROW V. LESIKAR FAMILY TRUST, ET AL, Appellant

                                        V.

  CAROLYN ANN LESIKAR MOON, INDIVIDUALLY AND AS NAMED
     TRUSTEE OF THE CAROLYN ANN LESIKAR MOON SPECIAL
                       TRUST, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 25560

                                     ORDER

      On August 11, 2015, appellee filed an opposed motion to render judgment
against sureties. This court issued its judgment in this case on July 10, 2007. This
court’s plenary power over its judgment expired in 2007. See Tex. R. App. P. 19.1.
The mandate issued in this case on October 23, 2008. After this court’s plenary
power expires, it cannot vacate or modify its judgment. Tex. R. App. P. 19.3.
      This case does not fall within any of the five subsections of Texas Rule of
Appellate Procedure 19.3. See id. Accordingly, the motion is dismissed for want of
jurisdiction.



                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.